IN THE
                          TENTH COURT OF APPEALS



            Nos. 10-20-00303-CV; 10-20-00304-CV; 10-20-00305-CV;
                       10-20-00306-CV; 10-20-00307-CV;
                               10-20-00308-CV

                            IN RE ALFRED LEE STONE


                                 Original Proceeding

                        From the 12th District Court
                           Walker County, Texas
     Trial Court Nos. 12-0084; 14-0076; 18-2902; 19-29K; 20-466; 20-625C



                        MEMORANDUM OPINION


       In one motion, Relator, Alfred Lee Stone, a prison inmate, moved to rescind the

Respondent’s order of withdrawal in these six trial court cases: 12-0084, 14-0076, 18-2902,

19-29K, 20-466, and 20-625C. According to Relator, Respondent, the trial court, refused

to rule, and the motion was returned to Relator by the District Clerk’s Office. In a petition

for writ of mandamus filed on November 24, 2020, Relator requested a mandamus from

this Court ordering Respondent to rule on Relator’s motion in all six cases.
        After requesting a response, we received an order from Respondent indicating that

only one of the withdrawal orders mentioned in Relator’s petition originated in

Respondent’s court; that being case number 20-466. Respondent denied Relator’s Motion

to Rescind to the extent it had jurisdiction.

        Accordingly, Relator’s Petition for Writ of Mandamus pertaining to case number

20-466, that being docket number 10-20-00307-CV, is dismissed as moot.

        Because the remaining petitions for writ of mandamus were directed toward

Respondent’s failure to rule on motions not pending in Respondent’s court and thus not

within Respondent’s jurisdiction, those petitions, numbered 10-20-00303-CV, 10-20-

00304-CV, 10-20-00305-CV, 10-20-00306-CV, and 10-20-00308-CV, are denied.



                                           TOM GRAY
                                           Chief Justice

Before Chief Justice Gray,
       Justice Neill, and
       Justice Johnson
Petition dismissed
Petitions denied
Opinion delivered and filed January 20, 2021
[OT06]




In re Stone                                                                        Page 2